248 F.2d 543
UNITED STATES of Americav.Michael BULSEK, William Malunney and Martin F. Toner,Michael Bulsek and Martin F. Toner, Appellants.
No. 12310.
United States Court of Appeals Third Circuit.
Argued Oct. 11, 1957.Decided Oct. 29, 1957.

Michael Bulsek and Martin Toner, pro se.
D. Malcolm Anderson, U.S. Atty., John R. Gavin, Asst. U.S. Atty., Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, and MARIS and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
The appellants were convicted and sentenced for the armed robbery of a messenger of the Washington Trust Company, a member of the Federal Deposit Insurance Corporation, in violation of Sections 2113(a) and 2113(d), Title 18 U.S.C.  Appeals were filed by both appellants and the judgments were affirmed per curiam, 3 Cir., 1955, 226 F.2d 583.  Thereafter several petitions were filed by the appellants for relief under Section 2255, Title 28 U.S.C., which were denied by the court below.  Leave to appeal in forma pauperis from these denials was refused but a later application for relief under Section 2255 was also denied and leave to appeal in forma pauperis was granted.  These are the appeals presently before us.


2
The court below in an exhaustive and careful opinion considered and passed on every issue raised by the appellant and demonstrated that they were without substance.  We agree with what the court below stated.  Its reasoning and conclusions are unassailable.  We are of the opinion that the questions raised by the appellants may fairly be described as frivolous and captious.  Typical of these reasons is the assertion that they were convicted on the testimony of an insane person because a witness, Jonis, committed suicide, some time after the trial.  The record fails to support this contention.


3
The judgment will be affirmed.